DETAILED ACTION
Claims 1-3, 5-11, 13-18, 20-24 are pending in the application and claims 1-3, 5-11, 13-18, 20-24 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority to provisional Application No. 62/505,485, filed 5/12/2017 and claims 1-3, 5-11, 13-18, 20-24 are granted a filing date 5/12/2017 of the instant application

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3, 9, 11, 15, 16, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 14-16, and 20-23 of application number 15/796365 and claims 1, 3, 9, 11, 16, 18, 21-24 of application number 15/796288
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:
15/796288
15/796326

creating, by at least one processor, a constraint data statistics object that uniquely represents and tracks a data statistic of a partition in the plurality of partitions wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table 
receiving, by the at least one processor, a query referencing the database table; 
determining, by the at least one processor, the data statistic being tracked by the constraint data statistics object reflects a current state of the partition 
deriving, by the at least one processor, a dynamic data integrity constraint for the partition from the data statistic being tracked by the constraint data statistics object in response to the determining, wherein the dynamic integrity constraint defines a condition for inclusion of data in the partition

processing, by the at least one processor, the query for the partition by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the partition


1. creating, by at least one processor of a database management system (DBMS), a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

receiving, by the at least one processor, a query referencing the database table; 

determining, by the at least one processor, data statistic being tracked by the constraint data statistics object reflects the current state of the database table 

deriving, by the at least one processor, the dynamic data integrity constraint for the database table from the data statistic being tracked by the constraint data statistics object in response to the determining 

wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table 

processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table
5. The method of claim 3. the determining further comprising:
comparing the consistency metadata of the constraint data statistics object to the current data state of the partition.  

3. The method of claim 1, the determining further comprising: comparing consistency metadata of the constraint data statistics object to the current data state of the partition.
wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
24. wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
7. skipping a scan of the partition based on the predicate of the query being disjoint with the condition of the implied integrity constraint of the constraint data statistics object for the partition.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.



15/796365
15/796326
1. receiving, by at least one processor of a database management system (DBMS), a query referencing a database table; 


determining, by the at least one processor, a constraint data statistics object that uniquely represents and tracks a data statistic of the database table, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

determining, by the at least one processor, the data statistic being tracked by the constraint data statistics object reflects the current data state of the database table based on consistency metadata of the constraint data statistics object; 
deriving, by the at least one processor, a dynamic data integrity constraint for the database table from the data statistic being tracked by the constraint data statistics object in response to the determining 



processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table

, wherein the DBMS is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table

receiving, by the at least one processor, a query referencing the database table; 

determining, by the at least one processor, data statistic being tracked by the constraint data statistics object reflects a current state of the database table 

deriving, by the at least one processor, the dynamic data integrity constraint for the database table from the data statistic being tracked by the constraint data statistics object in response to the determining 

wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table 

processing, by the at least one processor, the query for the database table by comparing a predicate of the query against the condition of the dynamic data integrity constraint for the database table
 
7. performing at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation 
2. wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
24 wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.
21. skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1, 2, 6-10, 14-17, 21-23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle
Regarding claim 1, Zuzarte teaches: creating, by at least one processor of a database management system (DBMS), the data statistic of a database table (Zuzarte see paragraphs 0001 0025 0037 0038 0044 by CPU and memory in relational database management system, collect and store statistics for a column in a table)
determining, by the at least one processor, data statistic being tracked reflects the current state of the database table (Zuzarte see paragraphs 0020 0044 by CPU, collect statistics from virtual column which represents actual columns of a database where using virtual columns representing actual column reads on reflecting current state)
deriving, by the at least one processor, the dynamic data integrity constraint for the database table from the data statistic being tracked in response to the determining (Zuzarte see paragraphs 0020 0025 0044 by CPU, a statistical constraint is generated based on the collected statistics)
(Zuzarte see paragraphs 0025-0027 normalizing predicate from query and statistical constraint to be in the same format and check for matches between predicates and statistical constraints)
Zuzarte does not distinctly disclose: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table
receiving, by the at least one processor, a query referencing the database table;
data statistic being tracked by the constraint data statistics object 
wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table
However, Chan teaches: receiving, by the at least one processor, a query referencing the database table; (Chan see col.1 lines 14-65 col. 12 lines 12-24 by processor, query to retrieve data from table in database)
wherein the dynamic data integrity constraint defines a condition for inclusion of data in the database table (Chan see col. 1 lines 65-67 col. 2 lines 1-3 " Constraints" define conditions that data must meet to be entered into a permanent table)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include using query predicates for querying data and having integrity Chan for the predictable result of applying a method of using statistics to modify soft constraints to also apply to integrity constraints. 
Zuzarte as modified by Chan does not distinctly disclose: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table
data statistic being tracked by the constraint data statistics object
However, Oracle teaches: a constraint data statistics object that uniquely represents and tracks the data statistic of a database table, wherein is configured to dynamically update the constraint data statistics object in response to a change of a current state of the database table 
data statistic being tracked by the constraint data statistics object (Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in batch operations modifying tables, statistics are gathered as part of batch operation. Data dictionary reads on data statistics object, updating stats in response to changes and gathering stats as part of batch reads on dynamically updating stats as well reading on current state of table) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 2, Zuzarte as modified teaches: updating the data statistic being tracked by the constraint data statistics object based on a change of the current data state of the database table. (Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, in batch operations modifying tables, statistics are gathered as part of batch operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 6, Zuzarte further teaches: defining the data statistic for a column or a set of columns of the database table (Zuzarte see paragraph 0020 statistics for virtual column reflecting actual columns of database table)
Regarding claim 7, Zuzarte further teaches: performing at least one of dynamic partition pruning, query optimization, semi-join reduction optimization, or query transformation (Zuzarte see paragraph 0010 query optimization)
Regarding claim 8, Zuzarte further teaches: determining the data statistic being tracked by the constraint data statistics object does not reflect the current data state of the database table; and 
updating the data statistic being tracked by the constraint data statistics object based on the determining the data statistic being tracked by the constraint data statistics object does not reflect the current data state of the database table (Oracle see chapter 14 pages 1, 2, and 8, as data changes in database statistics are updated to accurately reflect the data and stored in data dictionary, automatically gathering statistics in database which have missing or stale statistics. Data changes, missing and stale statistics reads on not reflecting current state of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include a data dictionary updating statistics in response to changes as taught by Oracle for the predictable result of keeping statistics used to generate constraints updated so that the constraints are accurate and reflect a current state of the data.
Regarding claim 21, Zuzarte further teaches: skipping a portion of the database table based on the predicate of the query being disjoint with the condition of the dynamic data integrity constraint for the database table (Zuzarte see paragraph 0027 0028 if there is not an exact match between candidate and statistical constraint, a selectivity boundary is chosen for example 0.05 and only five percent of rows of a given 10,000 rows would be selected)
Regarding claims 9, 10, 14-17, 22, 23, note the rejection of claim(s) 1, 2, 6, 7, 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 3, 11, and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle in view of Kreuger US2018/0203807
Regarding claim 3, Zuzarte does not teach: comparing consistency metadata of the constraint data statistics object to the current data state of the database table.
Krueger teaches: comparing consistency metadata of the constraint data statistics object to the current data state of the database table. (Krueger see paragraphs 0138-0140 allocation count and maximum capacity threshold assigned for partition ID, comparing allocation count of partition to maximum threshold capacity. Threshold reads on consistency metadata and allocation count reads on current state of table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include comparing allocation count to threshold for a partition as taught by Krueger for the predictable result of more efficiently storing and organizing data. 
Regarding claim 11, see rejection of claim 3
Regarding claim 18, see rejection of claim 3
Claim(s) 5, 13 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle in view of Kathuria et al. US2018/0004829
Regarding claim 5, Zuzarte does not distinctly disclose: determining a database snapshot associated with the query.
However, Kathuria teaches: determining a database snapshot associated with the query. (Kathuria see paragraphs 0086 0185 database query to generate snapshots)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include snapshots as taught by Kathuria for the predictable result of more efficiently retrieving and organizing data. 
	Regarding claim 13, see rejection of claim 5
	Regarding claim 20, see rejection of claim 5

Claim(s) 24 are/is rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte US2003/0084025 in view of Chan et al. US6453314 in view of Oracle Database Peformance Tuning Guide, 10g Release 2 (10.2), March 2008, Chapter 14 "Managing Optimizer Statistics" https://web.archive.org/web/20111119194542/http://docs.oracle.com/cd/B19306_01/server.102/b14211.pdf hereinafter reference as Oracle in view of Kreuger US2018/0203807 in view of Finlay et al. US2017/0293649
Regarding claim 24, Zuzarte does not teach: wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table
Finlay teaches: wherein the consistency metadata comprises a MaxRowID value specifying a largest row identifier of the database table (Finlay see paragraph 0096 figure 4 maxrowid column identifies rows 40, 44, 44 in table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using statistical constraints as taught by Zuzarte to include MAXROWID as taught by Finlay for the predictable result of more efficiently retrieving and organizing data. 

Response to Arguments
	Applicant’s argument: Prior art does not teach newly amended claims. 
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection

The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN S LIN/Examiner, Art Unit 2153